NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                 Submitted March 19, 2015* 
                                  Decided March 20, 2015 
                                               
                                           Before 
 
                        DANIEL A. MANION, Circuit Judge 
                         
                        ILANA DIAMOND ROVNER, Circuit Judge
                         
                        DIANE S. SYKES, Circuit Judge 
 
No. 14‐3637 
 
RICHARD S. DENIS,                                  Appeal from the United States District 
      Plaintiff‐Appellant,                         Court for the Eastern District of Wisconsin.
                                                    
      v.                                           No. 14‐C‐1341 
                                                    
RIVERWALK HOLDINGS, LTD., and                      William C. Griesbach, 
CIRCUIT COURT OF BROWN                             Chief Judge. 
COUNTY, WISCONSIN, 
      Defendants‐Appellees. 

                                          O R D E R 

       Richard Denis appeals the dismissal of his civil‐rights suit asserting that he was 
denied due process in a state‐court debt‐collection proceeding brought against him. We 
affirm. 



                                                 
            * The defendants were not served in the district court and are not participating in 

this appeal. After examining the appellant’s brief and the record, we have concluded 
that this appeal is appropriate for summary disposition. See FED. R. APP. P. 34(a)(2)(C). 
No. 14‐3637                                                                             Page 2 
 
        As set forth in Denis’s complaint, a Wisconsin state court violated his due process 
rights in a debt‐collection suit by entering summary judgment against him rather than 
acceding to his request to have the case be decided by a jury. After the summary 
judgment was affirmed by a state appellate court, Riverwalk Holdings, Ltd. v. Denis, 847 
N.W.2d 426 (Wis. Ct. App. 2014), and his petition for review denied by the Wisconsin 
Supreme Court, Riverwalk Holdings, Ltd. v. Denis, 855 N.W.2d 695 (Wis. 2014), Denis 
brought this suit under 42 U.S.C. § 1983 against Riverwalk Holdings, the creditor, and 
the state trial court. At screening, 28 U.S.C. § 1915(e)(2), the district court pointed out 
that federal courts lack jurisdiction to review cases that attack state‐court judgments, and 
it dismissed Denis’s complaint under the Rooker‐Feldman doctrine. See D.C. Ct. of App. v. 
Feldman, 460 U.S. 462, 486 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 416 (1923). 

       On appeal Denis asserts that the district court overlooked his due‐process claim 
that he was denied his right to a jury trial. But this injury of which he complains was 
caused by the state court’s grant of summary judgment. The district court correctly 
concluded that Rooker‐Feldman blocks federal courts from entertaining suits seeking to 
redress injuries caused by state‐court judgments. See Exxon Mobil Corp. v. Saudi Basic 
Indus. Corp., 544 U.S. 280, 284 (2005); Harold v. Steel, 773 F.3d 884, 885 (7th Cir. 2014). 

                                                                                 AFFIRMED.